                   Case 3:15-cv-04718-WHO Document 119 Filed 08/24/20 Page 1 of 2




              1 HANSON BRIDGETT LLP
                ROBERT A. McFARLANE, SBN 172650
              2 rmcfarlane@hansonbridgett.com
                JANIE L. THOMPSON, SBN 291622
              3 jthompson@hansonbridgett.com
                ROSANNA W. GAN, SBN 325145
              4 rgan@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone: (415) 777-3200
              6 Facsimile: (415) 541-9366

              7 Attorneys for Plaintiff
                LEVI STRAUSS & CO.
              8

              9                               UNITED STATES DISTRICT COURT
             10                              NORTHERN DISTRICT OF CALIFORNIA
             11

             12 LEVI STRAUSS & CO.,                               CASE NO. 15-4718-WHO

             13                 Plaintiff,                        FINAL JUDGMENT
             14         v.

             15 AQUA DYNAMICS SYSTEMS, INC.,

             16                 Defendant.

             17

             18         Before the Court is Plaintiff Levi Strauss & Co.’s (“LS&Co.”) Request for Entry of
             19 Judgment. On July 20, 2020, this Court issued an Order granting Plaintiff LS&Co.’s Motion to

             20 Confirm Arbitration Award, denying Defendant Aqua Dynamics Systems, Inc.’s (“Aqua”) Motion

             21 to Vacate, and further denying Aqua’s request to renew oral argument.

             22         Accordingly, it is hereby Ordered and Adjudged that:
             23         1.     The Corrected Final Award in JAMS Case Reference No. 1100082177 dated May
             24 1, 2020 (D.I. 101-2, Exhibit 1) is CONFIRMED in full.

             25         2.     LS&Co. shall have judgment against Aqua for, and Aqua shall pay to LS&Co.,
             26 costs in the amount of $186,388.92, as provided in the Corrected Final Award.
             27

             28

16753736.1                                                                                   Case No. 15-4718 WHO
                   Case 3:15-cv-04718-WHO Document 119 Filed 08/24/20 Page 2 of 2




              1         This constitutes the final order and judgment of this Court, and the clerk is hereby directed

              2 to enter judgment accordingly.

              3         IT IS SO ORDERED.

              4

              5 DATED: August 24, 2020

              6                                                        Honorable William H. Orrick
              7                                                        United States District Court Judge

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
16753736.1                                                       -2-                            Case No. 15-4718 WHO
